 Case 1:19-cv-01299-JDB-jay Document 7 Filed 05/15/20 Page 1 of 2                      PageID 45



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TENNESSEE
                                  EASTERN DIVISION

SHAMARCUS HUNT,

       Petitioner,

v.                                                                      No. 1:19-cv-01299-JDB-jay

UNITED STATES OF AMERICA,

       Respondent.


     ORDER DIRECTING UNITED STATES TO RESPOND TO AMENDED PETITION


       Petitioner, Shamarcus Hunt, filed an amended pro se motion to vacate, set aside, or correct

his sentence (the “Amended Petition”), pursuant to 28 U.S.C. § 2255. (Docket Entry (“D.E.”) 6.) 1

The Amended Petition is before the Court for preliminary review. See Rules Governing Section

2255 Proceedings for the United States District Courts (“Habeas Rules”), Rule 4(b).

       Pursuant to an agreement with the Government, Hunt pleaded guilty before the undersigned

on March 2, 2012, to possession of cocaine base with intent to distribute, in violation of 21 U.S.C.

§ 841(a)(1). (United States v. Hunt, No. 1:10-cr-10066-JDB-1 (W.D. Tenn.), D.E. 60, 61.) At the

sentencing hearing, the Court found that Hunt qualified as a career offender under § 4B.1.1 of the

United States Sentencing Commission Guidelines Manual based on at least two prior Tennessee

controlled substance offenses. (Id., D.E. 90 at PageID 421–22.) He was sentenced to 168 months

of incarceration and three years of supervised release. (Id., D.E. 74.) Judgment was entered on

June 29, 2012, (id., D.E. 75), and no direct appeal was taken.

       On December 12, 2019, the inmate submitted a pro se motion to vacate, set aside, or correct

his sentence to prison authorities for mailing. (D.E. 1 at PageID 12.) He subsequently filed a


       1
           Unless otherwise noted, record citations are to documents filed in the instant matter.
 Case 1:19-cv-01299-JDB-jay Document 7 Filed 05/15/20 Page 2 of 2                      PageID 46




motion to amend the pleading, (D.E. 4), which the Court granted, (D.E. 5). The Amended Petition

was filed on March 16, 2020. (D.E. 6.) The pleading asserts in Claim 1 that counsel provided

ineffective assistance because she labored under a conflict of interest at the plea stage, failed to

“preserve[]” Petitioner’s “right to appeal,” and erroneously advised him that he could not take a

direct appeal due his appeal waiver. (Id. at PageID 33, 39.) In Claim 2, Hunt alleges that his guilty

plea was not knowing and voluntary due to counsel’s ineffective assistance. 2 For relief, the inmate

requests that the Court vacate his sentence and resentence him without the “Career [Offender]

Enhancement” pursuant to the Sixth Circuit’s decision in United States v. Havis, 927 F.3d 382 (en

banc), reconsideration denied, 929 F.3d 317 (6th Cir. 2019). (Id. at PageID 41–42.)

       The Court ORDERS Respondent, the United States of America, to file a response to the

Amended Petition within twenty-eight days from the date of this order. See Habeas Rule 5(a).

       Petitioner may, if he chooses, submit a reply to Respondent’s answer or response within

twenty-eight days of service. See Habeas Rule 5(d). Petitioner may request an extension of time

to reply by filing a motion on or before the due date of his reply.

       IT IS SO ORDERED this 15th day of May 2020.


                                              s/ J. DANIEL BREEN
                                              UNITED STATES DISTRICT JUDGE




       2
         Since the Amended Petition is somewhat confusing, the Court has liberally construed the
pleading and renumbered the claims for clarity.


                                                 2
